THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of William Isaac Diggs, Respondent.

            Appellate Case No. 2016-001316


                             Opinion No. 27669
            Submitted September 8, 2016 – Filed September 28, 2016


                                  DISBARRED


            Lesley M. Coggiola, Disciplinary Counsel, and Julie K.
            Martino, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            William Isaac Diggs, of Myrtle Beach, pro se.



PER CURIAM: On June 9, 2016, respondent was disbarred from the North
Carolina State Bar. See Attached Opinion. Respondent failed to inform the Office
of Disciplinary Counsel (ODC) of his disbarment as required by Rule 29(a) of the
Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the
South Carolina Appellate Court Rules (SCACR). After ODC notified the Court of
respondent's disbarment, the Clerk of this Court sent a letter to ODC and
respondent notifying them that, pursuant to Rule 29(b), RLDE, they had thirty (30)
days in which to inform the Court of any claim as to why identical discipline
should not be imposed. Respondent failed to respond. ODC filed a response
stating that respondent should be disbarred and ordered to pay restitution to those
clients from whom he misappropriated funds for his personal use and benefit and
to the Lawyers' Fund for Client Protection (Lawyers' Fund) for claims it paid on
his behalf.

In similar cases of misconduct, this Court has imposed disbarment and ordered the
payment of restitution. In the Matter of Cutchin, 412 S.C. 144, 771 S.E.2d 845
(2015); In the Matter of Miller, 406 S.C. 495, 753 S.E2d 242 (2014); In the
Matter of Lafaye, 399 S.C. 12, 731 S.E.2d 282 (2012). Accordingly, we find
respondent's misconduct warrants both his disbarment and the payment of
restitution.

Within thirty (30) days of the date of this opinion, ODC and respondent shall enter
into a restitution plan in which respondent shall agree to pay restitution to all
clients harmed by his misconduct in this matter and to the Lawyers' Fund for
claims paid on his behalf.

Within fifteen (15) days of the date of this opinion, respondent shall file an
affidavit with the Clerk of Court showing that he has complied with Rule 30 of
Rule 413, SCACR, and shall also surrender his Certificate of Admission to the
Practice of Law to the Clerk of Court.

DISBARRED.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.